Citation Nr: 0817380	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
February 1962.  

This appeal arises from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims for service 
connection for rhinitis and residuals of a right leg injury.  

The Board of Veterans' Appeals (Board) in August 2005 
remanded the veteran's claims.  Subsequently in a February 
2008 rating decision service connection was granted for right 
knee chondrocalcinosis (claimed as residuals of a right knee 
injury).  That has resulted in there being no case or 
controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  The only 
issue remaining on appeal is service connection for rhinitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his August 2003 application for VA benefits the veteran 
indicated he had been exposed to tear gas and mustard gas in 
service which be contended caused a sinus condition.  Current 
VA treatment records included diagnoses of rhinitis.  In 
December 2003 the RO denied service connection, not for a 
sinus disorder, but for rhinitis.  The Board remanded the 
issue of service connection for a "chronic respiratory 
disorder" for additional development in August 2005.  In 
October 2007 a VA examination was conducted and vasomotor 
rhinitis and chronic obstructive pulmonary disease (COPD) 
were diagnosed.  The VA physician was request to identify the 
etiology of the disorders.  He responded that the chronic 
obstructive pulmonary disease was related to tobacco use or 
smoking and indicated the causes of rhinitis were unknown.  
The VA physician was not asked and did not comment on whether 
either disorder was manifested in service.  The claim must be 
remanded to ask for clarification of the opinion to determine 
if there is a nexus between the currently diagnosed rhinitis 
and service.  

In addition, in reviewing the claims folder the Board noted 
the veteran was not properly notified of the evidence 
necessary support his claim prior to the initial decision in 
December 2003.  Specifically, VA failed to inform him of the 
regulations applicable to claims for service connection based 
on exposure to mustard gas in service and the evidence 
required to support those claims or to follow the procedures 
outlined for developing such claims.  While the RO in the 
December 2003 rating decision clearly applied the regulation, 
the veteran was not provided with a copy or provided notice 
of the special considerations provided for developing mustard 
gas claims.  

The Board is notifying the veteran that the regulations 
include a provision for presumptive service connection for 
certain disabilities based on evidence of full body exposure 
to mustard gas in service.  The regulation reads as follows:  

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:

		(1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.

		(2) Full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease.

		(3) Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

	(b) Service connection will not be established under 
this section if the claimed condition is due to the veteran's 
own willful misconduct (See §3.301(c)) or there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition (See §3.303).  38 C.F.R. § 3.316 (2007).  

During the pendency of the veteran's appeal VA received 
additional information from the Department of Defense, 
including a list of veteran's exposed to mustard gas in 
service.  The locations where the veteran served at Fort 
Chaffee and Fort Benning are not listed as sites where 
servicemen were exposed to mustard gas.  VA has recently 
outlined the procedures for developing claims based on 
exposure to mustard gas in service.  See Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1MR), Part 
IV, Subpart ii, Chapter 1.  First the veteran is to be asked 
to identify the disability which he claims is due to exposure 
to mustard gas, which the veteran did on his application in 
September 2003.  The manual instructs that if a veteran 
alleges exposure to mustard gas, but claims service 
connection for a disease not listed in 38 C.F.R. § 3.316 (a) 
the veteran is instructed to submit medical or scientific 
evidence showing a causal relationship between the disease 
claimed and exposure to mustard gas.  The veteran has not 
been informed that he may submit such evidence and has not 
been made aware that no efforts to verify his claimed 
exposure to mustard gas in service will be undertaken by VA 
unless he either submits the medical or scientific evidence 
or indicates he is seeking service connection for a disease 
listed in 38 C.F.R. § 3.316.  

In March 2005, the Veterans Benefits Administration (VBA) 
issued Training Letter 05-01 which provided background 
information about the service members since World War I who 
had been exposure to mustard agents.  It was noted the 
Department of Defense (DOD) had forwarded to VA in December 
2004 a copy of their database which listed veterans 
identified as having been exposed to mustard gas in service.  
Beginning in March 2005, VA sent letters to all the veteran's 
identified by DOD.  There is nothing in the claims folder 
which indicates the veteran was sent such a letter.  

If the veteran did not receive a letter he may submit an 
inquiry to MUSTARDGAS@VBA.VA.GOV.  He should submit his full 
name, phone number, social security number, service number, 
location of the test (including city, state, and country), 
disabilities alleged related to exposure, type of test (full-
body, patch, etc.), e-mail address, date of birth, date of 
death, branch of service, unit, dated entered active duty and 
date released from active duty.  Or he may call (800) 497-
6261, Monday through Friday, 9 a.m. to 9 p.m., Central time, 
or the VA Special Issues help line (1-800-749-8387), and ask 
for option 4.  If the veteran receives any verification that 
he was exposed to mustard gas in service he should submit it 
to be included in his claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should send the veteran a letter 
informing him he may submit any evidence 
verifying he was exposed to mustard gas 
in service or any competent medical or 
scientific evidence that indicates his 
claimed disorder/disorders are related to 
or caused by exposure to mustard gas in 
service.  

2.  The claims folder should be forwarded 
to the VA physician who examined the 
veteran in February 2006 and provided an 
opinion in October 2007.  That person 
should be asked to re-familiarize himself 
with the file and in an addendum offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
vasomotor rhinitis was shown in service 
or is related to any event in service 
including the respiratory complaints 
noted in the service medical records.  If 
this person is not available, another 
person should be assigned to review the 
claims folder, including the service 
medical records and February 2006 VA 
examination report and provide the 
requested opinion.  

3.  Thereafter, the claim should be re-
adjudicated.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



